United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2966
                                  ___________

Father Flanagan's Boys Home,             *
                                         *
                     Appellant,          *
                                         *
       v.                                * Appeal from the United States
                                         * District Court for the District
Boys Town Education Association,         * of Nebraska.
(an affiliate of the Nebraska State      *
Education Association and the            *      [UNPUBLISHED]
National Education Association),         *
                                         *
                     Appellee.           *
                                    ___________

                            Submitted: April 19, 2001

                                 Filed: April 26, 2001
                                  ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Beginning in 1984, Father Flanagan's Boys Home employed Michael Mullins as
an English teacher. The Home did not renew Mullins's contract for the 1999-2000
school year because of poor student evaluations. The Boys Town Educational
Association brought a grievance and the matter was submitted to an arbitrator. The
arbitrator ordered the Home to reinstate Mullins, concluding the Home violated the
collective bargaining agreement because the evaluation instruments and procedures
used to deny Mullins a contract were unreasonable. The Home then brought this action
in district court to vacate the arbitrator's award. The district court* affirmed the award,
concluding the collective bargaining agreement supported the arbitrator's finding that
the Home's use of only the student assessments to evaluate Mullins was arbitrary and
capricious. On appeal, the Home argues the arbitrator disregarded specific terms of the
collective bargaining agreement and devised his own brand of industrial justice.
Having carefully reviewed the record, we disagree and affirm for the reasons stated in
the district court's memorandum and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.

                                           -2-